EXHIBIT 10.1
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1, made as of this 8th day of July, 2008, by and between
EMAGEON INC., a Delaware corporation (the “Company”) and CHARLES A. JETT, JR.
(“Executive”);
W I T N E S S E T H
     WHEREAS, the Company and Executive entered into an Employment Agreement,
dated as of August 10, 2004 (the “Employment Agreement”), providing for the
terms and conditions of Executive’s employment by the Company; and
     WHEREAS, the parties now desire to amend the Employment Agreement in the
manner hereinafter provided;
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and in the Employment Agreement, the Employment
Agreement is hereby amended, as follows:
1. Section 4(d) is hereby amended by deleting the present Section in its
entirety and substituting the following in lieu thereof:
“(d) Termination by the Executive. The Executive shall have the right to resign
at any time, with or without Good Reason. The term “Good Reason” shall mean the
occurrence (without Executive’s express written consent) of any one of the
following acts by the Company, or failures by the Company to act, or, under
paragraph (6) below, the Executive’s act, unless, in the case of any Company act
or failure to act described below, such act or failure to act is corrected by
the Company prior to the Date of Termination specified in the notice of
termination given in respect thereof:
(1) a material reduction in Executive’s duties or responsibilities; provided,
however, that the fact that Executive’s employment after a Change in Control
shall be with a non-publicly traded subsidiary of an entity resulting from or
surviving the Change in Control, if that is the case, shall not of itself be
deemed a material diminution in Executive’s duties or responsibilities for
purposes of this paragraph;
(2) a material reduction in Executive’s Base Salary or target bonus;

 



--------------------------------------------------------------------------------



 



(3) the failure by the Company to maintain a benefit program (or to provide a
substitute benefit program) that is material to Executive’s overall
compensation;
(4) the relocation of Executive’s office or the Company’s headquarters from its
location on the Effective Date to a location more than 35 miles away;
(5) the Company’s material breach of any other provision of this Employment
Agreement; or
(6) any termination by Executive for any reason or no reason during the 60-day
period following the consummation of a Change in Control (as defined in
subsection (g) below).
     Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the executive’s incapacity due to physical or mental
illness, except for a Disability as defined in subsection (b) above. Except with
respect to the 60-day period in paragraph (6) above, Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.
     Any claim of Good Reason shall be communicated by the Executive to the
Company in writing within 90 days of its initial existence and shall
specifically identify the factual details concerning the event(s) giving rise to
Executive’s claim of Good Reason under this Section 4(d). Except for the event
specified in subsection (d)(6), the Company shall have a period of 30 days to
cure any claimed event of Good Reason prior to the specified Date of
Termination.”
2. Section 5(c)(2) is hereby amended by changing the words “30 days” to
“10 days” in the first sentence of the present Section.
3. Section 5(c)(3) is hereby amended by deleting the present Section in its
entirety and substituting the following in lieu thereof:
     “(3) Pursuant to COBRA, Executive may elect to continue the group health
and dental care coverage provided to Executive at his Date of Termination,
including any spousal or dependent coverage in effect on such Date of
Termination. Subject to the special payment rules for specified employees in
subsection (6) below, within 10 days after Executive’s Date of Termination, the
Company will pay to Executive an amount equal to the full monthly COBRA premium
for the group health and dental coverage Executive had in place on the Date of
Termination less the monthly cost Executive was paying for such coverages at the
time of termination, multiplied by the number of full or partial months during
the Severance Period. In addition, subject to the special payment rules in
subsection (6) below, if the Company maintains

 



--------------------------------------------------------------------------------



 



any individual executive life insurance policy (or policies) for Executive, the
Company shall pay the Executive within 10 days after Executive’s Date of
Termination, a lump sum payment equal to the monthly amount of the premiums for
such policy or policies as of the Date of Termination, multiplied by the number
of full or partial months during the Severance Period. If the terms of any
benefit plan referred to in this paragraph (3), or the laws applicable to such
plan do not permit continued participation by Executive, then the Company will
pay Executive within 10 days after his Date of Termination a lump sum amount
equal to the estimated costs of such coverage(s) for the applicable Severance
Period, as determined by the Company in good faith.”
4. Section 5(c) is hereby amended by the addition of a new subsection (6), as
follows:
     “(6) It is the intent of the Company that all payments payable to the
Executive pursuant to this Section 5 shall be exempt from Section 409A of the
Code as short-term deferrals. However, if, at the time of Executive’s Date of
Termination, Executive is a “specified employee” and if the Company reasonably
determines that any payment to Executive pursuant to this Employment Agreement
is not exempt as a short-term deferral and must be delayed for six-months to
avoid a violation of Section 409A(a)(2)(B) of the Code, such payment shall be
paid on the next business day following the six-month anniversary of the
Executive’s Date of Termination. For purposes of this Employment Agreement,
whether Executive is a “specified employee” shall be determined under the rules
set forth in Section 409A of the Code and the regulations and other guidance
promulgated thereunder, plus any policies and elections properly made by the
Company in accordance with such guidance.”
5. Section 6 is hereby amended by the addition of a new subsection (e), as
follows:
     “(e) Notwithstanding the other provisions of this Section 6, (i) each
Gross-Up Payment required to be made by the Company to Executive hereunder and
each repayment of a Gross-Up Payment required to be made by Executive to the
Company hereunder shall be paid no later than the end of the calendar year next
following the calendar year in which Executive remits the corresponding taxes to
the Internal Revenue Service, and (ii) each reimbursement of expenses related to
a tax audit or litigation addressing the existence or amount of a tax liability
required to be made by the Company to Executive hereunder and each repayment of
such a reimbursement required to be made by Executive to the Company hereunder
shall be paid no later than the end of the calendar year next following the
calendar year in which Executive remits to the Internal Revenue Service the
taxes that are the subject of the audit or litigation or, where as a result of
the audit or litigation no taxes are due or are remitted but other reimbursable
costs and/or expenses have been incurred, the end of the calendar year following
the calendar year in

 



--------------------------------------------------------------------------------



 



which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation.”
6. Section 8(i)(2) is hereby amended by deleting the present section in its
entirety and substituting the following in lieu thereof:
“(2) Legal Fees. If Executive terminates his employment for Good Reason or if
the Company involuntarily terminates Executive without Cause, then, in the event
Executive incurs legal fees and other expenses in seeking to obtain or to
enforce any rights or benefits provided by this Employment Agreement and is
successful, in whole or in any significant part, in obtaining or enforcing any
such rights or benefits through settlement, mediation, arbitration or otherwise,
the Company shall promptly pay in accordance with this subsection, Executive’s
reasonable legal fees and expenses and related costs incurred in enforcing this
Employment Agreement including, without limitation, attorneys fees and expenses,
experts fees and expenses, investigative fees, and travel expenses. Except to
the extent provided in the preceding sentence, each party shall pay its own
legal fees and other expenses associated with any dispute under this Employment
Agreement. In no event will any reimbursement under this subsection be made
later than the end of the calendar year next following the calendar year in
which the expense was incurred by Executive. Executive must provide such written
substantiation in time for the Company to make such reimbursement by such
deadline. The amount of expenses eligible for reimbursement under this
Section 8(i)(2) during a calendar year will not affect the amount of expenses
eligible for reimbursement under this Section 8(i)(2) in another calendar year,
and the right to such reimbursement is not subject to liquidation or exchange
for another benefit from the Company.”

 



--------------------------------------------------------------------------------



 



7. This Amendment No. 1 shall be effective as of July 8, 2008. Except as hereby
modified, the Employment Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of
the date first written above.

            COMPANY:
EMAGEON INC.
      By:   /s/ John W. Wilhoite       John W. Wilhoite        Its: Chief
Financial Officer     

            EXECUTIVE:
      /s/ Charles A. Jett, Jr.     Charles A. Jett, Jr.           

 